DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a multilayer tube, classified in B32B 1/08.
II.	Claims 19 and 20, drawn to a method of forming a multilayer tube, classified in B29C 48/21.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process that does not involve curing either or both of the inner and outer layers.

Max Kolar elected Group I, claims 1-18, with traverse in a telephone conversation with Examiner on August 31, 2022. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 14 is objected to because of the following informalities: the recitation “failure made” in line 3 should be “failure mode” (“failure mode” is recited in line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what Applicant intends to recite / require via the language of claim 7 because the recitation of claim 7 that the “outer layer is a fluoroether elastomer layer” contradicts the requirement of claim 1 that the “outer layer compris[es] a non-fluoroether based elastomer”. Claim 7 depends upon claim 1. Examiner further notes that the recitation of “is” in claim 7 would appear to require that the only resin / polymer of the outer layer is a fluoroether elastomer layer, and this would also be contradictory to the requirement of claim 1 that the “outer layer compris[es] a non-fluoroether based elastomer”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 13 is already recited in claim 1 (line 4).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2003/0049399).
In regard to claims 1, 11 and 13, Noguchi et al. teach a multilayer tube (paragraphs 0040-0042) comprising an inner layer comprising a fluoroether elastomer (composition (A), which may be of a fluoro alkyl vinyl ether, see for example, paragraph 0010) and an outer layer comprising a non-fluoroether based elastomer (composition (B), which may be of butadiene-acrylonitrile rubber, styrene-butadiene rubber, polychloroprene, ethylene-propylene termonomer copolymer, chlorinated polystyrene, chlorosulfonated polystyrene, silicone rubber, butyl rubber, epichlorohydrin rubber, fluororubber, acrylic rubber, ethylene-vinyl acetate copolymer, alpha, beta-unsaturated nitrile-conjugated diene copolymer, its hydrogenated compound, see, for example paragraph 0028). Noguchi et al. teach that the layer of the composition (A) and the layer of the composition (B) may be arranged either as inner / outer or outer inner (paragraphs 0040 and 0041).
While Noguchi et al. do not explicitly teach that the adhesion force between the inner layer and the outer layer is at least about 1 ppi, since the inner and outer layers of Noguchi are bonded via vulcanization (crosslinking), one of ordinary skill in the art would have expected that the adhesion force between the inner and outer layers would be greater than the small minimum vale of 1 ppi (1 pound per inch), based solely on the fact that the layers are bonded via vulcanization, and additional for the tube to function properly in the environment it is intended to function, without delaminating.

In regard to claims 2-4, Noguchi et al. teach that the vulcanization that results in the inner and outer layers together is a peroxide-based vulcanization (abstract, paragraphs 0009, 0010 and 0021 and claim 1). One of ordinary skill in the art would therefore have recognized that the contact zone between the inner and outer layers (where the contact zone is the location where the inner and outer layers contact each other) would include a peroxide residue, which would be present as a result of the peroxide-based vulcanization. Note that claim 4 defines a peroxide based residue (a peroxide residue) as a catalyst residue by virtue of the categorization of a peroxide based residue as a catalyst residue.

In regard to claims 5 and 6, Noguchi et al. do not teach the use of the particular catalyst residues recited in claims 5 and 6. As the catalyst residues recited in claims 5 and 6 are known catalyst residues for improving the bond between polymeric layers as catalyst residues such as peroxide residues are known to improve the bond between the polymeric layer of Noguchi et al. as taught by Noguchi et al., it would have been obvious to one of ordinary skill in the art to have used any of the catalyst residues recited in claims 5 and 6 as the residues used to improve the bond between the inner and outer layers of Noguchi et al. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

In regard to claim 8, the fluoro alkyl vinyl ether elastomer of Noguchi et al. (paragraph 0010) is a fluoroelastomer.

In regard to claim 9, the fluoro alkyl vinyl ether elastomer of Noguchi et al. (paragraph 0010) is a fluoroelastomer, and the inner layer consists of a fluoroelastomer because there is no other polymer recited or required as being present in the layer of the fluoro alkyl vinyl ether elastomer.

In regard to claim 10, the polymers disclosed as suitable of the outer layer of Noguchi et al. (paragraph 0028) butadiene-acrylonitrile rubber, styrene-butadiene rubber, polychloroprene, ethylene-propylene termonomer copolymer, chlorinated polystyrene, chlorosulfonated polystyrene, silicone rubber, butyl rubber, epichlorohydrin rubber, fluororubber, acrylic rubber, ethylene-vinyl acetate copolymer, alpha, beta-unsaturated nitrile-conjugated diene copolymer, its hydrogenated compound, are non-fluoroether based elastomers.

In regard to claim 12, the outer layer of Noguchi et al. consists of a non-fluoroether based elastomer (as discussed above in regard to claims 1 and 10) because there is no other polymer recited or required as being present in the layer of the non-fluoroether based elastomer.

In regard to claim 14, one of ordinary skill in the art would have recognized to have set the adhesion force between the inner and outer layers such that it is not greater than the failure mode as defined in claim 14, since the layers would be expected to delaminate when a separation force that is just above the adhesion force is applied, and the failure mode would be the separation force at which the layers would be desired to separate.

In regard to claims 15-17, while Noguchi et al. do not teach the thicknesses of each of the layer of composition (A) and the layer of composition (B), one of ordinary skill in the art would have recognized to have varied the relative thicknesses (which would be indicated via the thickness ratios recited in claims 15-17) of the layer of composition (A) and the layer of composition (B) of the tube of Noguchi et al. in order to achieve the desired property or desired balance of properties of the tube of the whole as those properties are contributed to the tube in part due to the particular thickness of each of the layers, depending on the particular desired results of the tube, which would have depended upon the particular end use of the tube, as would have been recognized by one of ordinary skill in the art.

In regard to claim 18, while Noguchi et al. do not teach the thicknesses of each of the layer of composition (A) and the layer of composition (B), one of ordinary skill in the art would have recognized to have varied the relative thicknesses of the layer of composition (A) and the layer of composition (B) of the tube of Noguchi et al. in order to achieve the desired property or desired balance of properties of the tube of the whole as those properties are contributed to the tube in part due to the particular thickness of each of the layers, depending on the particular desired results of the tube, which would have depended upon the particular end use of the tube, as would have been recognized by one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788